DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph ‘665 (U.S. PGPub 2006/0269665) in view of Matsumoto ‘544 (U.S. PGPub 2011/0020544).
Claim 1 – Rudolph ‘665 teaches a system and method for manufacturing a ceramic matric composite component (PG 0039), comprising:
introducing a gaseous precursor (PG 0025-0026, e.g. distributor 24; PG 0041, e.g. gaseous methyltrichlorosilane) into an inlet portion of a reaction chamber (PG 0029, e.g. modules 34 and 36 containing porous structure 2), the reaction chamber having an outlet portion that is downstream of the inlet portion (PG 0034, uppermost region of hardware assembly 32; PG 0031, porous caps 56 are downstream of the inlet portion 36 and extend into the uppermost region of hardware assembly 32 previously cited as outlet portion).
Rudolph ‘665 does not discuss the use of mitigation agents for its exhaust gas.  Matsumoto ’544 is drawn to exhaust systems for film formation apparatuses (e.g. Abstract) and further teaches that mitigation systems are known for treatment of byproducts in e.g. CVD systems (PG 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘665 to use an exhaust system of the type suggested by Matsumoto ‘544, as Rudolph wants to perform film deposition operations inclusive of CVD and Matsumoto ‘544 teaches that mitigation systems in the exhaust systems of CVD processing operations are known and desirable in the field.
Claim 2 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein delivering the mitigation agent into the exhaust conduit comprises controlling chemical reactions within the exhaust conduit (Matsumoto ‘544 PG 0031, the water vapor forces the reaction of unreacted process gases and byproducts within the exhaust conduit). 
Claim 3 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 2, wherein controlling the chemical reactions within the exhaust conduit comprises controlling an intermediate chemical species within the exhaust conduit (Matsumoto ‘544 PG 0031, the water vapor forces the reaction of unreacted process gases and byproducts within the exhaust conduit which necessarily controls the concentrations of intermediate chemical species in the reactions). 
Claim 4 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 3, wherein controlling the intermediate species within the exhaust conduit comprises decreasing a flammability of polychlorosilane within the exhaust conduit (Matsumoto ‘544 PG 0031 teaches applying the mitigation agent e.g. water vapor to convert the waste gas into an oxide compound; if the concentration of polychlorosilane is reduced, the flammability of the polychlorosilane is necessarily reduced as there will be less of it to burn).
Claim 5 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein delivering the mitigation agent into the exhaust conduit comprises controlling at least one of an amount, pressure, temperature, and timing of the mitigation agent delivered to the exhaust conduit (Matsumoto ‘544 PG 0031, the water vapor forces the reaction of unreacted process gases and byproducts within the exhaust conduit; the act of introducing or not introducing water vapor inherently controls at least the amount and timing of the mitigation agent).
Claim 6 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein delivering the mitigation agent into the exhaust conduit comprises delivering water vapor into the exhaust conduit (Matsumoto ‘544 PG 0031).
Claim 8 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein the outlet portion comprises a porous gas mixing substrate disposed downstream from the inlet portion (Matsumoto ‘544 PG 0031, porous caps 56 are downstream of the inlet portion 36 and extend into the uppermost region of hardware assembly 32 previously cited as outlet portion). 
Claim 10– Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein the supply conduit is configured to deliver the mitigation agent to the exhaust conduit upstream from a vacuum pump (e.g. Matsumoto ‘544 PG 0029 and Figure 1, oxidizing agent supply section 57 injects into the exhaust conduit upstream from vacuum pump 54).
Claim 11 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, wherein the reaction chamber has a gas distributor configured to facilitate the mixing and distribution of the gaseous precursor flowing through the porous preform (Matsumoto ‘544 PG 0025-0026, e.g. distributor 24). 
Claim 12 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 11, wherein the gas distributor divides the inlet portion into at least a first sub-compartment and a second sub-compartment (Matsumoto ‘544 PG 0024, the gas distributor 24 divides the inlet portion into compartments upstream of the distributor e.g. preheater 18 and compartments downstream of the distributor e.g. volume 11). 
Claim 13 – Rudolph ‘665 teaches a system and method for manufacturing a ceramic matric composite component (PG 0039), comprising
introducing a gaseous precursor (PG 0025-0026, e.g. distributor 24; PG 0041, e.g. gaseous methyltrichlorosilane) into an inlet portion of a reaction chamber (PG 0029, e.g. modules 34 and 36 containing porous structure 2), the reaction chamber having an outlet portion that is downstream of the inlet portion (PG 0034, uppermost region of hardware assembly 32; PG 0031, porous caps 56 are downstream of the inlet portion 36 and extend into the uppermost region of hardware assembly 32 previously cited as outlet portion).
Rudolph ‘665 does not discuss the use of mitigation agents for its exhaust gas.  Matsumoto ’544 is drawn to exhaust systems for film formation apparatuses (e.g. Abstract) and further teaches that mitigation systems are known for treatment of byproducts in e.g. CVD systems (PG 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘665 to use an exhaust system of the type suggested by Matsumoto ‘544, as Rudolph wants to perform film deposition operations inclusive of CVD and Matsumoto ‘544 teaches that mitigation systems in the exhaust systems of CVD processing operations are known and desirable in the field.
Claim 14 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 13, wherein delivering the mitigation agent into the exhaust conduit comprises delivering water vapor into the exhaust conduit (Matsumoto ‘544 PG 0031). 
Claim 16 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 13, wherein controlling the mitigation agent comprises controlling at least one of an amount, pressure, temperature, and timing of the mitigation agent delivered to the exhaust conduit (Matsumoto ‘544 PG 0031, the water vapor forces the reaction of unreacted process gases and byproducts within the exhaust conduit; the act of introducing or not introducing water vapor inherently controls at least the amount and timing of the mitigation agent).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph ‘665 / Matsumoto ‘544 as applied to claims 1 and 13 above, and further in view of Dean ‘991 (U.S. PGPub 2011/0173991).
Claim 7 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 1, but does not fairly teach or suggest wherein delivering the mitigation agent into the exhaust conduit comprises delivering ammonia into the exhaust conduit.  Dean ‘991 is cognizant of pollutant mitigation in waste streams (e.g. PG 0031) and discloses that steam (water vapor) and ammonia are both known singly or in combination, as compounds specifically suited to the mitigation of pollutants in waste streams (PG 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘665 / Matsumoto ‘544 to utilize ammonia in place of water vapor as suggested by Dean ‘991, as Rudolph ‘665 / Matsumoto ‘544 is looking to mitigate the presence of harmful waste products in an exhaust stream with water vapor and Dean ‘991 teaches that water vapor and ammonia are both chemicals known for this purpose.
Claim 15 – Rudolph ‘665 / Matsumoto ‘544 render obvious the method of claim 13, but does not fairly teach or suggest wherein delivering the mitigation agent into the exhaust conduit comprises delivering ammonia into the exhaust conduit.  Dean ‘991 is cognizant of pollutant mitigation in waste streams (e.g. PG 0031) and discloses that steam (water vapor) and ammonia are both known singly or in combination, as compounds specifically suited to the mitigation of pollutants in waste streams (PG 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘665 / Matsumoto ‘544 to utilize ammonia in place of water vapor as suggested by Dean ‘991, as Rudolph ‘665 / Matsumoto ‘544 is looking to mitigate the presence of harmful waste products in an exhaust stream with water vapor and Dean ‘991 teaches that water vapor and ammonia are both chemicals known for this purpose.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner maintains that the previously cited prior art remains the closest prior art of record to the claimed invention; further search and consideration has not found a reference or combination of references, alone or in combination with the previously cited references, which teaches that the porous gas mixing substrate comprises one of a volcanic rock and a graphite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712